Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
Claims 1-6, 8, 10-13, 15, 17, 21, 24, and 26-33 allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, singularly or in combination at least the limitation “a first photoluminescence material layer disposed over at least said first LED, a second photoluminescence material layer disposed over at least said second LED, said second photoluminescence material layer separate from said first photoluminescence material layer, and a diffusing layer separate from and disposed over said first and second photoluminescence layers, said diffusing layer comprising light scattering particles” is the first major difference between the prior art and the claimed invention, the second major difference is “dispensing a first photoluminescence material layer into direct contact with at least said array of first LEDs; providing an array of second LEDs; dispensing a second photoluminescence material layer into direct contact with at least said array of second LEDs; and dispensing a separate diffusing layer into direct contact with said first and second photoluminescence material layers”, the third major difference is “said diffusing layer comprising light scattering particles, wherein said first photoluminescence material layer comprises a first phosphor material excitable to generate white light having a first correlated color temperature, said second photoluminescence material layer comprises a second phosphor material excitable to generate white light having a second correlated color temperature” as recited in claim 27, and the fourth major difference is “said first photoluminescence material layer comprises a first phosphor material excitable to generate white light having a first correlated color .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653.  The examiner can normally be reached on 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811